EMPLOYMENT AGREEMENT
 
 
This Employment Agreement dated as of May 29, 2014 (the “Agreement”), is made by
and between Retrophin, Inc. (together with any successor thereto, the
“Company”), a Delaware corporation, and Alvin Shih (the “Executive”)
(collectively referred to as the “Parties”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Employment.  The Company will employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained.
 
2.           Duties and Functions.
 
(a)           During the Term (as defined below), the Executive shall serve as
the Executive Vice President of Research and Development and the Chief Medical
Officer of the Company reporting directly to the Chief Executive Officer of the
Company.  The Executive shall have such duties as determined by the Chief
Executive Officer of the Company and as are customarily performed by an
Executive Vice President of Research and Development and Chief Medical Officer,
including as the head of a Research and Development program of a company similar
to the Company, and also have such other powers and duties as may be, from time
to time, reasonably prescribed by the Board of Directors of the Company (the
“Board”).  During the Term, the Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company. During the
Term, the Company shall give the Executive appropriate support in the
performance of his duties.
 
(b)           The Executive agrees to observe and comply with the rules,
policies and procedures of the Company as adopted by the Company from time to
time.  The Executive may, so long as such activities do not interfere with his
duties and responsibilities hereunder, invest, participate or engage in (for the
Executive’s own account or for the account of others), or may possess an
interest in, other financial ventures and investment and professional activities
of any kind or description, independently or with others, including (i)
charities and passive investments, (ii) investment in, or the acquisition or
disposition of, securities or real estate, (iii) investment and management
counseling, (iv) the provision of brokerage and investment banking services and
(v) serving as officers, directors, representatives or agents of any entity,
partners of any partnership, or trustees of any trust (and in each case may
receive fees, commissions, remuneration, profits and reimbursement of expenses
in connection with such ventures and activities), in each case provided that
such Person does not expressly or implicitly represent that he is acting for the
Company.
 
(c)           Executive will perform the services described herein from the
Company’s office in Boston and shall be required to work from the Company’s
primary office in New York City approximately 20% of the time.  Executive shall
travel to other locations as necessary for the performance of Executive's duties
and responsibilities hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  As compensation for his services hereunder, during
the Term, the Executive shall receive a base salary at a rate of Four Hundred
Fifty Thousand Dollars ($450,000) per annum (the “Annual Base Salary”), which
shall be paid in accordance with the customary payroll practices of the
Company.  Such Annual Base Salary may be increased at the discretion of the
Chief Executive Officer or the Board after each anniversary of the Effective
Date (as defined below).  “Annual Base Salary” for all purposes herein shall be
deemed to be a reference to the Annual Base Salary in effect as of any date that
requires the determination of the Executive’s Annual Base Salary hereunder.
 
(b)           Bonus.  Executive shall be eligible to receive a bonus award in an
amount not to exceed an aggregate of fifty percent (50%) the Annual Base Salary,
in any case subject to the sole discretion of the Chief Executive Officer, at
and when determined by the Chief Executive Officer.  The Executive will also be
eligible to receive annual equity or equity linked grants of the common stock of
the Company at the election of the Chief Executive Officer or the
Board.  Notwithstanding the foregoing, the Executive shall receive no less than
a One Hundred Thousand Dollar ($100,000) bonus for the first fiscal year in
which the Executive is employed by the Company.
 
(c)           Signing Bonus. In addition to the above bonus, the Executive shall
be entitled to a one-time cash signing bonus in the amount of Fifty Thousand
Dollars ($50,000), payable by the Company to the Executive within thirty (30)
days of the execution of this Agreement by the Parties, subject to normal
withholding and payroll deductions of the Company, provided however that if,
prior to the 12-month anniversary of the Effective Date, the Executive
terminates his employment or the Company terminates his employment for Cause
(defined below), then the Executive agrees to repay to Company the signing bonus
within 30 days of such termination of employment.
 
(d)           Expenses. During the Term, the Company shall pay or reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policy in effect from time to time.
 
(e)           Vacation. During the Term, the Executive shall be entitled to four
(4) weeks of paid vacation per calendar year.  To the extent that the Executive
does not use his vacation in a given calendar year, he shall be entitled to
carry forward accrued unused vacation over from year to year; provided, however,
that in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.
 
(f)           Employee Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that the Company provides for its employees and are generally
applicable to executive employees of the Company, including, by way of
illustration, personal leave, paid holidays, sick leave, retirement, disability,
dental, vision, group healthcare coverage, group sickness, accident or family
health insurance programs of the Company, subject, in each case, to the terms of
each such program.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Equity.  In addition to the Annual Base Salary, the Executive
shall be awarded, on and subject to the terms and conditions of the Company’s
2014 Incentive Compensation Plan and/or an award agreement to be entered into
between Executive and Company (it being understood that such grant shall be
conditioned upon the execution of such award agreement), 230,000 shares of
restricted common stock, par value $0.0001 per share, of the Company (the
“Incentive Compensation”), a pro rata portion of which shall vest each quarter
during the three years following execution of this Agreement; provided, however,
that if the Executive is no longer employed by the Company, any Incentive
Compensation that has not vested prior to the date of termination shall be
immediately cancelled and not subject to further vesting.
 
(h)           Accelerated Vesting of Restricted Stock.  In the event of (i) a
merger or consolidation of the Company with or into any other entity in which
the Company is not the parent or, after giving effect to such transaction, the
equity owners of the Company immediately prior to such transaction shall cease
to own at least of a majority of the outstanding equity securities of the
Company, (ii) a sale of all or substantially all of the assets of the Company or
(iii) any other change of control of the Company, the unvested portion, if any,
of the Incentive Compensation shall immediately vest.
 
4.           Term.  The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning June 2, 2014 (the “Effective
Date”) and ending on the second anniversary thereof, unless earlier terminated
as provided in Section 5.  The employment term hereunder shall automatically be
extended for successive one-year periods (collectively with the Initial Term,
the “Term”) unless either (a) the Executive gives notice of non-extension to the
Company no later than ninety (90) days prior to the expiration of the then
applicable Term and subject to earlier termination as provided in Section 5, (b)
the Executive is terminated pursuant to Section 5 of this Agreement or (c) the
Company delivers notice to the Executive no later than thirty (30) days prior to
the expiration of the then applicable Term that is does not elect to continue
the Agreement.
 
5.           Termination.  1)  For Cause, Resignation or Retirement.  This
Agreement is automatically terminated upon the Executive’s death.  The Company
may immediately terminate the Executive’s employment (i) at any time if the
Executive is unable to perform, with or without reasonable accommodation, the
essential functions of his position hereunder for a total of 180 consecutive
days as a result of incapacity due to any medically determinable mental or
physical illness; or (ii) for “Cause” (as defined below). In such event, or in
the event the Executive resigns or retires, the obligations of the Company shall
cease immediately and the Executive shall not be entitled to any further
payments of any kind, except for payment of its base salary through the date of
termination, reimbursement of any unpaid expenses accrued vacation as per
Section 3(e) and any vested benefits due pursuant to the employer benefit plans
of the Company described in Section 3(f) (collectively, the “Accrued
Obligations”).
 
 
3

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, Cause shall be defined as: (i) the Executive’s
willful or deliberate failure to perform its duties or gross negligence in the
performance of its duties; (ii) the Executive’s material breach of a material
term of this Agreement; (iii) the Executive’s dishonesty, willful misconduct or
fraud in connection with its employment by the Company, the Executive’s failure
to properly perform his duties or the Executive’s commission of an act that
intentionally causes harm to the business of the Company or to the Company; (iv)
the Executive continually failing to perform the material duties of the terms of
his employment or the Executive’s receipt of more than one (1) “negative” or
similar performance review; (v) the Executive being under the influence of drugs
or alcohol (other than prescription medicine or other medically related drugs to
the extent that they are taken in accordance with their directions) during the
performance of his duties to the Company; (vi) a violation of any law relating
to employment discrimination, harassment, or retaliation or any policy of the
Company relating to employment discrimination, harassment or retaliation by the
Executive; (vii) a reportable violation of any applicable banking, securities or
commodities laws, rules or regulations by the Executive that constitutes a
serious offense or that could or does result in a significant fine; (viii) the
commission of any act of fraud, larceny, misappropriation of funds or
embezzlement, conviction of a felony or a crime of moral depravity or a
violation of law by the Executive that occurs in the course of his employment
with the Company; (ix) the Executive engaging in conduct which is intentionally
materially injurious to the business, reputation or goodwill of the Company; or
(x) the Executive’s material violation of applicable policies, practices and
standards of behavior of which the Executive has been made aware; provided,
however, that before being terminated for Cause, the Executive shall be given
notice of the actions underlying cause and ten (10) days to cure same, if
curable, before such termination shall be effective.
 
Executive may resign at any time; provided, however, if the Executive resigns he
shall forfeit any unvested stock grants or stock options that the Executive
received and the Executive shall not be entitled to severance as set forth in
Section 5(c) or any additional payments from the Company other than Accrued
Obligations.
 
(b)           Regulatory Inquiry.  The Company may immediately terminate the
Executive’s employment in the event any governmental agency, after
investigation, files formal charges against Executive for Executive’s
activities, whether at any of the Executive’s prior employers or otherwise. In
the event the Executive’s employment is terminated as a result of any such
regulatory inquiry (a “Regulatory Inquiry Termination”), the obligations of the
Company shall cease immediately and the Executive shall not be entitled to any
further payments of any kind, except for payment of its base salary through the
date of termination.
 
(c)           Other than for Cause. The Company may immediately terminate the
Executive’s employment at any time other than for Cause or a Regulatory Inquiry
Termination. In the event the Company terminates the Executive’s employment,
other than for Cause or a Regulatory Inquiry Termination, the Company will pay
the Executive (i) the Accrued Obligations, (ii) the Annual Base Salary for a
period of 12 months following the date of such termination and (iii) Incentive
Compensation per Section 3(g), calculated through the date of termination, and
payable on the same schedule as if you had remained employed.  The Executive’s
resignation following a material breach of a material term of this Agreement by
the Company which has not been cured within thirty (30) days following notice
provided by the Executive to the Company (which notice is given within thirty
(30) days of such material breach) shall be considered a termination other than
for Cause pursuant to this section, but only to the extent such termination
occurs within fifteen (15) days after the end of the applicable thirty (30) day
cure period.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Release.  Except as otherwise set forth in this Section 5, the
Executive understands and agrees that he is not entitled to any further payments
of any kind from the Company upon termination, resignation or retirement from
employment for any reason. Further, the Executive understand and agree that no
payments shall be made to the Executive pursuant to Section 5(c)(ii) and (iii)
unless the Executive first executes and does not revoke a separation agreement
and release in form and substance satisfactory to the Company and its counsel
releasing the Company and all affiliated and related entities and their current
and former officers, directors, employees, agents and clients from any and all
claims related to the Executive’s employment, this Agreement and the termination
of his employment permitted to be released by applicable law (the “Release”);
provided, that such Release shall contain no post-employment restrictions on
competition and/or solicitation other than those contained herein.  The Release
required by this Section 5(d) shall only be considered effective if it’s
executed and any applicable revocation period has expired without such Release
being revoked by the date that is no later than sixty (60) days following the
date of the Executive’s termination of employment by the Company other than for
Cause or a Regulatory Inquiry Termination.  If the Company does not provide the
form of Release to the Executive within thirty (30) days of the date of the
Executive’s termination of employment, the Company shall be deemed to have been
waived the requirement that the Executive execute the Release and he shall
nonetheless be eligible receive the payments described in Section 5(c)(ii) and
(iii).  Notwithstanding the provisions of Section 5(c)(ii) and 5(c)(iii), (i) no
payments shall be made to the Executive until the Release requirements of this
Section 5(d) have been satisfied (i.e., the Release has been executed and was
not revoked during any applicable revocation period) or waived, and any payment
which would otherwise be due to the Executive prior to such satisfaction or
waiver shall be held by the Company and paid in a lump sum promptly following
such satisfaction or waiver and, thereafter, all amounts shall be paid according
to the schedule set forth in Section 5(c)(ii) and (iii), as applicable; and (ii)
in the event that the Executive’s termination of employment occurs on or after
November 2 of any calendar year, then, even if the Release requirement is
earlier satisfied or waived, the payments required by Section 5(c)(ii) and (iii)
shall not be made prior to January 1 of year following the year in which such
termination occurs (and any payments delayed pursuant to this clause (ii) shall
be paid in a lump sum promptly following the later of (A) the date the Release
requirement is either satisfied or waived, and (B) January 1 of the year
following the year in which the termination occurred, and in either case,
payments due thereafter shall be made pursuant to the schedule set forth in
Section 5(c)(ii) and (iii), as applicable).
 
(e)            Section 409A. Notwithstanding anything to the contrary in this
Agreement, because the Executive will be a “specified employee” (within the
meaning of that term under Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”)) with respect to the Company, any cash severance
payments that constitute non-qualified deferred compensation that are subject to
Section 409A of Code and are paid based on the Executive’s “separation from
service” (as defined in Treas. Reg. Section 1.409A-1(h))  that would otherwise
become payable to the Executive pursuant to this Section 5 or otherwise during
the six-month period following the Executive’s termination will accrue during
such six-month period and will become payable in a lump sum payment on the date
that is the first day of the seventh (7th) month following the Executive’s
termination. In addition, this Agreement will be deemed amended to the extent
necessary to avoid imposition of any additional tax or income recognition prior
to actual payment to the Executive under Section 409A of the Code, and any
temporary, proposed or final Treasury Regulations and guidance promulgated
thereunder and the parties agree to cooperate with each other and to take
reasonably necessary steps in this regard.  The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith, provided, however that in no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Section 409A of the Code.  For
purposes of Section 409A of the Code, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           No Other Benefits.  Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the Company after the termination of the Term and all of
Executive’s rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the date of
termination shall cease and be forfeited upon such termination or expiration of
the Term, other than those expressly required under applicable law (such as
COBRA).
 
6.           Inventions/Work For Hire.  2)  The Executive agrees to disclose to
the Company all Inventions (as defined below) made, conceived, expressed,
developed, or actually or constructively reduced to practice by the Executive,
whether solely or jointly with others, during its employment with the Company
and in any way relating to the services, business, opportunities, or pursuits of
the Company. “Inventions” shall mean all business plans, works of authorship,
software (including, without limitation, source code(s)), databases, computer
programs, designs, technologies, products, contraptions, ideas, discoveries,
inventions, potential marketing and sales relationships, copyrightable
expression(s), research, plans for products or services, marketing plans,
know-how, trade secrets, data, developments, discoveries, systems, strategies
and methodologies, improvements, modifications, technology, and algorithms,
whether or not any such Invention is subject to patent or copyright protection.
 
(b)           The Inventions shall be the exclusive property of the Company. The
Executive acknowledges that all Inventions shall be deemed “work made for hire”
as defined under the U.S. Copyright Act of 1976, and for all other purposes. In
the event that any such Invention is not a work made for hire under applicable
law, the Executive hereby irrevocably assigns, grants, and transfers to the
Company, without any further consideration, all rights, title, interests, and
other incidents of ownership, including, without limitation, any copyright,
other intellectual property rights, moral rights, all contract and licensing
rights, and all claims and causes of action of any kind with respect to such
Inventions throughout the world and in perpetuity. The Company shall have the
exclusive right to use and otherwise exploit the Inventions, whether original or
derivative, for all purposes, without additional compensation to the Executive.
The Executive agrees to sign and deliver such further instruments of transfer
and ownership of the Inventions as the Company may reasonably request. At the
Company’s expense, the Executive will assist the Company in every proper way to
perfect the Company’s rights in the Inventions and protect the Inventions
throughout the world including, without limitation, executing in favor of the
Company or any designee(s) of the Company any and all patent, copyright, and
other applications and assignments relating to the Inventions. In the event the
Company is unable, after reasonable effort, to obtain the Executive’s assistance
or its signature on any such documents, the Executive hereby irrevocably
designates and appoints the Company, through a duly authorized officer, as the
Executive’s agent and attorney-in-fact, which power of attorney is coupled with
an interest, to act for and on the Executive’s behalf solely to execute and file
any such documents and do all other lawfully permitted acts to further the
prosecution, protection and/or registration of any rights related to Inventions
with the same legal force and effect as if the Executive had executed them. The
Executive agrees not to challenge the validity of the Company’s (or its
designee’s) ownership of the Inventions. Nothing herein shall obligate the
Company to use or publish the Inventions.
 
 
6

--------------------------------------------------------------------------------

 
 
7.           Non-Disparagement/Media.  3) During the Executive’s employment with
the Company and thereafter, he Executive agrees not to make, publish, or
communicate to any person or entity, any Disparaging remarks, comments,
writings, or statements concerning the Company or any of its affiliates,
officers, directors, significant stockholders, investigators, consultants,
agents or employees. “Disparaging” remarks, comments, writings, and/or
statements are those that impugn, criticize, or denigrate (a) the Company or any
of its affiliates, officers, directors, stockholders, or, employees and/or (b)
the character, honesty, integrity, morality, business acumen, or abilities of
the Company or any of its affiliates, officers, directors, significant
stockholders, investigators, consultants, agents or employees.  Company agrees
not the make publish, or communicate to any person or entity any Disparaging
remarks about Executive.
 
(b)             The Executive further agrees that during its employment and
thereafter,  except as otherwise authorized in writing by the Chief Executive
Officer of the Company, it will not make any statement whatsoever to the press
or media (including but not limited to any reporter, national, regional, or
local newspaper, magazine, internet blog or site, news organization, or radio or
television station) concerning any matter related to the Company, its employment
with the Company, or any of the Company’s affiliates, officers, directors,
clients, stockholders, suppliers investigators, employees, partners, vendors,
contractors, consultants, or agents. If at any time the Executive receives a
request for any statement or information from the press or other media, the
Executive will direct that request to the Chief Executive Officer of the Company
and will say nothing further.
 
8.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.
 
9.           Non-Competition, Non-Solicitation.
 
(a)           Executive acknowledges and agrees with the Company that
Executive’s services to the Company are unique in nature and that the Company
would be irreparably damaged if Executive were to provide similar services to
any person or entity competing with the Company.  Accordingly, the Executive
covenants and agrees that during the term of this Agreement and for one (1) year
thereafter (the “Restricted Period”), the Executive will not directly or
indirectly through any agent, whether for his own account or for the account of
any other individual, partnership, firm, corporation or other business
organization (other than the Company or its affiliates) (i) provide any service
(including, but not limited to advisory or consulting related), directly or
indirectly, or manage, operate, control, advise, consult, act as an agent or
representative of, be employed by or otherwise assist any business or commercial
entity in the design, development, manufacture, sale or commercial offering
(whether or not in conjunction with other services that it performs) of any
product or service related to (A) a molecule on which he worked for the Company
or (B) a pre-clinical stage, clinical stage or commercial stage treatment of a
disease for which the Company or its affiliates has either  (1) filed an
application for a patent, (2) obtained or received a license, sub-license, grant
or transfer of rights or intellectual property or (3) commenced or initiated
pre-clinical animal studies or clinical stage studies or trials (individually,
or collectively, the “Field of Interest”) or (ii) either on his own behalf or on
behalf of any third party, except on behalf of the Company, directly or
indirectly, as an individual proprietor, principal, manager, agent, consultant,
guarantor, advisor, member, owner, participant, partner, stockholder, officer,
employee, director, joint venturer, lender, or in any other capacity whatsoever
(other than as a passive holder of not more than five percent (5%) of the total
outstanding stock of a publicly-held company) participate in any business or
commercial entity that engages in activities related to the Field of Interest or
that is otherwise competitive with the Company.  During the Term, the Company
may modify the definition of Field of Interest to include areas related to those
currently included in the definition, by written notice to the Executive based
on the activities in which the Company is then engaged or in which the Company
has a bona fide intention to engage in during the period covered by this Section
9(a).  Executive shall, during the Restricted Period, notify the Company of any
subsequent employment which he is scheduled to begin during the Restricted
Period (stating the name and address of the employer and the nature of the
position).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Moreover, the Executive agrees that during the term of this
Agreement and for a period of one (1) year thereafter, the Executive shall not,
without the express written consent of a duly authorized officer of the Company,
directly or indirectly (i) induce or seek to influence any employee of (or
consultant to) the Company to leave its employ  (or terminate such consultancy)
or to become financially interested in a similar business, or (ii) attempt to
hire or aid a competitor or supplier of the Company in any attempt to hire a
person who shall have been employed by, or who was a consultant to, the Company
at any time within the one-year period preceding the date of any such attempt.
 
(c)           Nothing in this Section 9 will prohibit the Executive from (a)
engaging in academic research or teaching, or using his skills and experience,
in each case in compliance with the restrictions contained in this Agreement, or
(b) holding up to five percent (5%) of the issued and outstanding securities of
any class of securities of any entity that is publicly traded and quoted on a
recognized securities exchange, so long as the Executive does not, directly or
indirectly, exercise any management or control with respect to, or have any
active participation in the business of, such entity during the Restricted
Period.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           The Executive acknowledges and agrees that the Company’s business
is worldwide and the covenants contained in subsections (a), (b), (c) and (d) of
Section 9 cannot be limited to any geographic area.  The Executive acknowledges
that the covenants in this Section 9 are reasonable in scope, area and duration
and are necessary to further the Company’s legitimate interests in protecting
its Confidential Information and Confidential Materials, business, good-will and
relationships with its customers, suppliers, advisors and employees.
 
(e)           The Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended.
 
(f)           The provisions of Section 9 shall survive termination of this
Agreement.
 
10.           Protection of Confidential Information.
 
(a)           For purposes of this Section 10, “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), projects,
customer lists, marketing plans, methodologies, business or vendor
relationships, relationships with strategic or business partners, its high speed
networks, or equipment, tools or other materials developed for use on such
networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any formula, method,
procedures, composition, project, development, plan, market research, vendor
information, customer or client lists or information, contacts at or knowledge
of customers or clients, prospective customers and clients, business or
strategic partners of the Company, trade secret, process, research, reports,
financial data, technical data, test data, know-how, computer program, software,
software documentation, source code, hardware design, technology, marketing or
business plan, forecast, unpublished financial statement, budget, license,
patent applications, contracts, joint ventures, price, cost and personnel data,
any trade names, trademarks or slogans and other non-public, proprietary and
confidential information of the Company, its affiliates or customers, that, in
any case, is not otherwise available to the public (other than by the
Executive’s breach of the terms hereof). The Executive agrees (i) that all
Confidential Information, whether or not in writing, shall be treated as being
confidential and/or proprietary information and is the exclusive property of the
Company and (ii) to hold in a fiduciary capacity for the sole benefit of the
Company all Confidential Information.
 
(b)           Confidential Information shall not include information that (i) is
or becomes public knowledge through legal means without fault by the Executive,
(ii) is already public knowledge prior to the signing of this Agreement, or
(iii) must be disclosed pursuant to applicable law or court order.
 
(c)           The Executive agrees that he will not at any time, either during
the Term of this Agreement or after its termination, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by the
Board.  The Executive further agrees that all memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, or written, photographic,
magnetic or other documents or tangible objects compiled by him or made
available to him during the Term of his employment concerning the business of
the Company and/or its clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           The Executive also agrees that any breach of the covenants
contained in this Section 10 would irreparably injure the Company. Accordingly,
the Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against the Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by the Executive.
 
11.           Binding Agreement; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns. In the event the Company is acquired,
is a non-surviving party in a merger, or transfers substantially all of its
assets, this Agreement shall not be terminated and the transferee or surviving
company shall be bound by the provisions of this Agreement. The parties
understand that the obligations of the Executive are personal and may not be
assigned by him.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or oral. This
Agreement may not be amended, waived, discharged or terminated orally, but only
by an instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties. By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
13.           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Any provisions
determined to be invalid or unenforceable shall be deemed, without further
action on the part of the parties hereto, amended and limited to the extent
necessary to render the same valid and enforceable.  In the event any ambiguity
or question of intent or interpretation arises under this Agreement, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
14.           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.
 
 
10

--------------------------------------------------------------------------------

 
 
15.           Remedies.
 
(a)           Given the nature of the obligations set forth in Sections 7, 9 and
10 of this Agreement, the Executive acknowledges and agrees that the Company may
be irreparably damaged by the Executive’s alleged breach or violation of such
sections.  Without prejudice to the rights and remedies otherwise available to
the Company, it shall be entitled, without the requirement of a posting of a
bond or other security to seek equitable relief, including an injunction or
specific performance, in the event of any breach of the provisions of Sections
7, 9 or 10 of this Agreement.
 
(b)           The parties hereby agree that any controversy, claim or dispute
arising out of or relating to this Agreement or the breach thereof shall be
settled solely and exclusively by binding arbitration in New York, New York
administered by JAMS.  Such arbitration shall be conducted in accordance with
the then prevailing JAMS Streamlined Arbitration Rules & Procedures, with the
following exceptions to such rules if in conflict: (i) one arbitrator shall be
chosen by JAMS; (ii) each Party to the arbitration will pay an equal share of
the expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (iii) arbitration may
proceed in the absence of any Party if written notice (pursuant to the JAMS’
rules and regulations) of the proceedings has been given to such Party.  Each
Party shall bear its own attorney’s fees and expenses.  The Parties agree to
abide by all decisions and awards rendered in such proceedings.  Such decisions
and awards rendered by the arbitrator shall be final and conclusive.  All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief as
provided in Section 10.  IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT
APPLICABLE OR IF THE PARTIES ARE SEEKING INJUNCTIVE OR EQUITABLE RELIEF AS
PROVIDED ABOVE, THEN EACH PARTY, (i) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY
ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER MATTER INVOLVING THE PARTIES HERETO,
AND (ii) SUBMITS TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL OR STATE
COURTS LOCATED IN NEW YORK COUNTY, NEW YORK AND EACH PARTY HERETO AGREES NOT TO
INSTITUTE ANY SUCH ACTION OR PROCEEDING IN ANY OTHER COURT IN ANY OTHER
JURISDICTION.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
THAT HE OR IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN THE COURTS REFERRED
TO IN THIS SECTION 15.
 
16.           Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be deemed effective (a) upon personal
delivery, if delivered by hand and followed by notice by mail, e-mail or
facsimile transmission, (b) three (3) days after the date of deposit in the
mails, if mailed by certified or registered mail (return receipt requested), or
(c) on the next business day, if mailed by an overnight mail service to the
parties or sent by e-mail or facsimile transmission, as follows:
 
 
11

--------------------------------------------------------------------------------

 
 

 
(a) 
If to the Company:
 
Retrophin, Inc.
777 Third Avenue
Suite 22
New York, New York 10017
Attn: Chief Executive Officer


 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attn: Evan L. Greebel, Esq.
Fax:  (212) 894-5883

 
 

 
(b) 
If to the Executive:
 
Alvin Shih
__________________
__________________




With a copy to:
 
Pathway Law LLC
1842 Centre Street
West Roxbury, MA 02132
Attn: Christopher G. Lang, Esq.
Fax:  (617) 848-3773

 
17.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)           Any rights of the Executive hereunder shall be in addition to any
rights the Executive may otherwise have under written benefit plans or
agreements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company sponsored written
employee benefit plans, option plans, grants and agreements.
 
(d)           The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold.
 
(e)           The Executive represents that he has had the opportunity to seek
separate legal counsel of his own choosing in connection with the preparation,
review and execution of this Agreement.
 
(f)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which when taken together shall
constitute one agreement.
 
(g)           Each party to this Agreement agrees promptly to execute,
acknowledge, deliver, file or record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law, or that, in the opinion of the Company, may be necessary or
advisable to carry out the intents and purposes of this Agreement.
 
(h)           The Executive hereby acknowledges that he is aware that the United
States securities laws prohibit any person who or that has received from, or
about, the Company material, non-public information from purchasing or selling
securities of Company or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities.
 
(i)           In accordance with the Company’s policies, Executive shall sign
and agree to be bound by the Company’s Code of Ethics and Insider Trading
Policy.
 
[Signature page follows]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first identified above.
 

 
COMPANY:
         
RETROPHIN, INC.
           
By:
/s/ Martin Shkreli       Name: Martin Shkreli       Title: Chief Executive
Officer            
EXECUTIVE:
                    /s/ Alvin Shih    
Alvin Shih
 

 
 
Employment Agreement Signature Page